Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       24-SEP-2019
                                                       02:03 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              HAROLD TOMLIN HODGES, JR., Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 2PC16-1-0422)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Harold Tomlin Hodges,

Jr.’s “MOTION TO Mandamus,” filed on September 3, 2019, which we

construe as a petition for writ of mandamus, and the record, it

appears that petitioner fails to demonstrate that he has a clear

and indisputable right to extraordinary relief from this court

and has alternative means to seek relief, including post-

conviction relief pursuant to Hawai#i Rules of Penal Procedure

Rule 40.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested
action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, September 24, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2